Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 16, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00855-CR



                      IN RE VANCE L. WHITE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              179th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1436467-A

                        MEMORANDUM OPINION

      On October 2, 2018, relator Vance L. White filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Randy Roll, presiding judge of the 179th District Court of Harris County,
to rule on his motion for DNA testing.
        Relator entered a guilty plea to aggravated assault. Pursuant to a plea bargain
agreement the trial court assessed punishment on November 10, 2015, at
confinement for twelve years in the Institutional Division of the Texas Department
of Criminal Justice. According to relator’s petition for writ of mandamus, he filed a
motion for DNA testing in the trial court on January 31, 2018. Relator asks this court
to compel the trial court to rule on his motion.

        With certain exceptions not applicable to this case, to be entitled to mandamus
relief, a relator must show (1) that the relator has no adequate remedy at law for
obtaining the relief the relator seeks; and (2) what the relator seeks to compel
involves a ministerial act rather than a discretionary act. In re Powell, 516 S.W.3d
488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A trial court has a
ministerial duty to consider and rule on motions properly filed and pending before
it, and mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding).

        A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is relator’s burden to provide a sufficient
record to establish that he is entitled to relief. See Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992) (orig. proceeding). Relator has failed to do so. Relator has not
provided this court with a file-stamped copy of his motion, which he claims was
filed on January 31, 2018.1 See Henry, 525 S.W.3d at 382. In the absence of a file-

        1
            Relator did not file any copy of the motion he purportedly filed in the trial court on January 31,
2018.
                                                       2
stamped copy of relator’s motion, relator has not established that the motion is
pending in the trial court.

      Relator has not shown that he is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                      PER CURIAM


Panel consists of Justices Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3